NUMBER 13-13-00301-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


ROBERT RAY MCMULLEN,                                                        Appellant,

                                            v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 156th District Court
                         of Live Oak County, Texas.


                          MEMORANDUM OPINION

             Before Justices Rodriguez, Garza, and Benavides
               Memorandum Opinion by Justice Rodriguez
       Appellant Robert Ray McMullen appeals from a conviction for failure to register as

a sex offender, a third-degree felony, for which the trial court assessed punishment at ten

years in the Institutional Division of the Texas Department of Criminal Justice. See TEX.

CODE CRIM. PROC. ANN. § 62.102(b)(2) (West, Westlaw through 2013 3d C.S.).
Determining that the appeal in this cause is frivolous and without merit, counsel filed an

Anders brief in which he reviewed the merits, or lack thereof, of the appeal. We affirm

the judgment of the trial court.

                               I. COMPLIANCE WITH ANDERS

       Pursuant to Anders v. California, McMullen's counsel filed a brief stating that, after

a review of the record, he found no grounds for relief. See 386 U.S. 738, 744–45 (1967).

Counsel's brief meets the requirements of Anders as it presents a professional evaluation

showing why there are no meritorious grounds for advancing an appeal.             See In re

Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (orig. proceeding) (“In Texas,

an Anders brief need not specifically advance ‘arguable’ points of error if counsel finds

none, but it must provide record references to the facts and procedural history and set

out pertinent legal authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex.

App.—Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex.

Crim. App. 1991) (en banc).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, No. PD-0702-13, 2014 WL 2865901, at *3 (Tex. Crim. App.

June 25, 2014), counsel has demonstrated that he has complied with the requirements

of Anders by discussing why, under controlling authority, any appeal from the judgment

would be without merit and frivolous. After examining the record, counsel specifically

concluded: (1) no harmful or jurisdictional error is apparent; (2) no procedural error is

apparent; (3) the indictment complies with the law; (4) there is legally sufficient evidence

to support the judgment; (5) there is no abuse of discretion by the trial court; (6) the

judgment has no errors; and (7) trial counsel provided effective assistance.
                                             2
        Counsel has also informed this Court, in writing, that he has:                      (1) notified

McMullen that counsel has filed an Anders brief and a request to withdraw as counsel;

(2) provided McMullen with copies of the pleadings; (3) informed McMullen of his right to

file a pro se response,1 to review the record preparatory to filing that response, and to

seek discretionary review if the court of appeals concludes that the appeal is frivolous;

and (4) provided a copy of the record to McMullen. See Anders, 386 U.S. at 744; Kelly,

2014 WL 28658901, at *3 & n.22; Stafford, 813 S.W.2d 503, 510 n.3; see also In re

Schulman, 252 S.W.3d at 409 n.23.                Counsel requested that “this Court . . . grant

[McMullen] an extension of time for filing of a pro se [response] of sixty days from [March

28, 2014,] the date of the filing of this brief . . . .” We granted the motion and extended

the time for McMullen to file his pro se response to May 27, 2014. See Kelly, 2014 WL
2865901, at *3–4. An adequate time has passed, and McMullen has not filed a pro se

response.

                                      II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, this Court must conduct a full examination of all

proceedings to determine whether the case is wholly frivolous. Pension v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the entire record, and we have found nothing that

would arguably support an appeal.2 See Bledsoe v. State, 178 S.W.3d 824, 826–28


        1  The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(orig. proceeding) (quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).

         2 Although McMullen's attempt at a direct appeal has been unsuccessful, he is not without a

potential remedy. Challenges requiring development of a record to substantiate a claim, such as
ineffective assistance of counsel, may be raised in an application for writ of habeas corpus. See TEX.
CODE CRIM. PROC. ANN. art. 11.07 (West, Westlaw through 2013 3d C.S.); Cooper v. State, 45 S.W.3d 77,
                                                    3
(Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the opinion

that it considered the issues raised in the briefs and reviewed the record for reversible

error but found none, the court of appeals met the requirement of Texas Rule of Appellate

Procedure 47.1.”); Stafford, 813 S.W.2d at 509. Accordingly, we affirm the judgment of

the trial court.

                                       III. MOTION TO WITHDRAW

        In accordance with Anders, counsel has filed a motion to withdraw. See Anders,
386 U.S. at 744; see also In re Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State,

903 S.W.2d 776, 779–80 (Tex. App.—Dallas 1995, no pet.) (“If an attorney believes the

appeal is frivolous, he must withdraw from representing the appellant. To withdraw from

representation, the appointed attorney must file a motion to withdraw accompanied by a

brief showing the appellate court that the appeal is frivolous.”) (citations omitted)). We

grant counsel's motion to withdraw that this Court carried with the case on June 25, 2014.

Within five days of the date of this Court's opinion, counsel is ordered to send a copy of

the opinion and judgment to McMullen and to advise McMullen of his right to pursue a

petition for discretionary review.3 See TEX. R. APP. P. 48.4; see also In re Schulman, 252


82 (Tex. Crim. App. 2001); Ex parte Torres, 943 S.W.2d 469, 476 (Tex. Crim. App. 1997). An application
for writ of habeas corpus relief would "provide an opportunity to conduct a dedicated hearing to consider
the facts, circumstances, and rationale behind counsel's actions at . . . trial." Thompson v. State, 9 S.W.3d
808, 814–15 (Tex. Crim. App. 1999); see Lopez v. State, 343 S.W.3d 137, 143 (Tex. Crim. App. 2011)
(“This Court has repeatedly stated that claims of ineffective assistance of counsel are generally not
successful on direct appeal and are more appropriately urged in a hearing on an application for a writ of
habeas corpus.”); see also Ex parte Miller, 330 S.W.3d 610, 623 (Tex. Crim. App. 2009) (“To show that
appellate counsel was constitutionally ineffective for failing to assert a particular point of error on appeal,
an applicant must prove that (1) ‘counsel's decision not to raise a particular point of error was objectively
unreasonable,’ and (2) there is a reasonable probability that, but for counsel's failure to raise that particular
issue, he would have prevailed on appeal.”) (internal citations omitted); Ex parte Santana, 227 S.W.3d 700,
704–05 (Tex. Crim. App. 2007).

        3No substitute counsel will be appointed. Should appellant wish to seek review of this case by
the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary
4
S.W.3d at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).



                                                                              NELDA V. RODRIGUEZ
                                                                              Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
31st day of July, 2014.




review or file a pro se petition for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing that was overruled
by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk
of the Texas Court of Criminal Appeals. See id. at R. 68.3. Any petition for discretionary review should
comply with the requirements of Texas Rule of Appellate Procedure 68.4. See id. at R. 68.4.
                                                        5